Not For Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit


No. 03-2044

                        MICHAEL MIRANDA, JR.,

                        Plaintiff, Appellant,

                                     v.

                       UNITED STATES, ET AL.,

                       Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Morris E. Lasker, Senior U.S. District Judge]


                                  Before

                    Torruella, Lipez and Howard,
                          Circuit Judges.



     Michael Miranda, Jr. on brief pro se.
     Michael J. Sullivan, United States Attorney, and Eugenia M.
Carris, Assistant U.S. Attorney on Memorandum in Support of Motion
for Summary Disposition.



                              July 23, 2004
               Per Curiam. Michael Miranda, Jr., acting pro se, appeals

the district court's dismissal of his complaint for failure to

comply with Rules 8(a), 8(e) and 10(b) of the Federal Rules of

Civil Procedure.         We review the district court's determination for

abuse of discretion.            Kuehl v. FDIC, 8 F.3d 905, 908 (1st Cir.

1993).

               "Dismissal [for noncompliance with Rule 8] is usually

reserved for those cases in which the complaint is so confused,

ambiguous,      vague,     or   otherwise       unintelligible     that      its   true

substance, if any, is well disguised."                   Salahuddin v. Cuomo, 861

F.2d 40, 42 (2d Cir. 1988).            To the extent the district court found

that the complaint in this case fell into that category, its

determination       is    unassailable.            The    complaint     is    prolix,

disjointed,      replete    with    legal       conclusions,     and   it    is    often

difficult if not impossible to tell whether the allegations relate

to grievance proceedings Miranda's wife pursued with her employer

or to Miranda's criminal investigation and prosecution. Defendants

could    not    reasonably      have    been    expected    to   respond      to    such

allegations. See 5 Charles Alan Wright & Arthur R. Miller, Federal

Practice & Procedure § 1281, at 522 (2d ed. 1990)("Unnecessary

prolixity in a pleading places an unjustified burden on the court

and the party who must respond to it because they are forced to

select the relevant material from a mass of verbiage").                             The

district court's choice of sanction, though harsh, was not an abuse


                                          -2-
of discretion given Miranda's apparent desire to stand on his

defective pleading.

          Affirmed.   See 1st Cir. Loc. R. 27(c).




                               -3-